         Case 1:19-cv-02680-JMF Document 100 Filed 09/15/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK




 ARNE H. FREDLY,
 HENG REN SILK ROAD INVESTMENTS
 LLC, HENG REN INVESTMENTS LP,
 derivatively on behalf of SINO AGRO FOOD,
 INC.,
                                                         Case No. 19-cv-02680 (JMF)
                     Plaintiffs,
            v.
                                                         PLAINTIFFS’ NOTICE OF
 SINO AGRO FOOD, INC., LEE YIP KUN                       MOTION AND MOTION FOR
 SOLOMON, TAN POAY TEIK, CHEN BOR                        FINAL APPROVAL OF
 HANN, LIM CHANG SOH.,                                   DERIVATIVE SETTLEMENT

                     Defendants,
            and
 SINO AGRO FOOD, INC.,

                     Nominal Defendant




To: ALL PARTIES AND THEIR ATTORNEYS OF RECORD

       PLEASE TAKE NOTICE THAT, on October 13, 2020, Plaintiffs, by and through their

counsel, will move the Court, before the Honorable Jesse M. Furman, United States District Court

Judge for the Southern District of New York, Thurgood Marshall United States Courthouse, 40

Foley Square, Court Room 1105, New York, NY 10007, for entry of a [Proposed] Order

Approving Settlement And Order of Dismissal With Prejudice.

       This Motion is based this Notice of Motion, the following Memorandum of Points and

Authorities, the accompanying Declaration of Angus Ni and exhibits thereto, the Second

Declaration of Mr. Peter Halesworth, as well as the record in this action, and such other matters

and argument as may be presented to the Court.
        Case 1:19-cv-02680-JMF Document 100 Filed 09/15/20 Page 2 of 3




Dated: September 15, 2020

                                         AFN LAW PLLC



                                         By:   _________________________________


                                         Angus F. Ni
                                         387 Park Ave S, 5th Floor,
                                         New York, NY 10016
                                         (646) 453-7294
                                         angus@afnlegal.com

                                         Attorney for Plaintiffs
        Case 1:19-cv-02680-JMF Document 100 Filed 09/15/20 Page 3 of 3




                               CERTIFICATE OF SERVICE
       I hereby certify that on September 15, 2020, I electronically transmitted the foregoing

document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of

Electronic Filing to the following CM/ECF registrants:

                            Richard Babnick RBabnick@SRF.LAW

                                    Attorney for Defendants



                                                                         By:     /s/ Angus F. Ni
                                                                                     Angus F. Ni
